Exhibit 10.2

 

SANCHEZ ENERGY CORPORATION

SECOND AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN

PERFORMANCE ACCELERATED RESTRICTED STOCK AGREEMENT

 

Participant:

 

Address:

 

Number of Awarded Shares:

 

Date of Grant:

 

Vesting of Awarded Shares:

 

Vesting Date

 

Vested %

 

 

 

 

 

100

%

 

 

 

 

Total: 100

%

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant, pursuant to the provisions of the Sanchez Energy
Corporation Second Amended and Restated 2011 Long Term Incentive Plan, as
amended from time to time in accordance with its terms (the “Plan”), a
restricted stock award pursuant to Section 6(b) of the Plan (this “Award”) of
shares (the “Awarded Shares”) of its Common Shares, effective as of the “Date of
Grant” as set forth above, upon and subject to the terms and conditions set
forth in this Restricted Stock Agreement (this “Agreement”) and in the Plan,
which are incorporated herein by reference. Unless otherwise defined in this
Agreement, capitalized terms used in this Agreement shall have the meanings
assigned to them in the Plan.

 

1.                                      EFFECT OF THE PLAN. The Awarded Shares
granted to Participant are subject to all of the provisions of the Plan and this
Agreement, together with all rules and determinations from time to time issued
by the Committee and by the Board pursuant to the Plan. The Company hereby
reserves the right to amend, modify, restate, supplement or terminate the Plan
without the consent of Participant, so long as such amendment, modification,
restatement or supplement shall not materially reduce the rights and benefits
available to Participant hereunder, and this Award shall be subject, without
further action by the Company or Participant, to such amendment, modification,
restatement or supplement unless provided otherwise therein.

 

2.                                      GRANT. This Award shall evidence
Participant’s ownership of the Awarded Shares, and Participant acknowledges that
he or she will not receive a stock certificate or stock in book entry form
representing the Awarded Shares unless and until the Awarded Shares vest as
provided in this Award and all Required Withholding (as defined in
Section 9(a) below) obligations applicable to the Vested Awarded Shares (as
defined in Section 3 below) have been satisfied. The Awarded Shares will be held
in custody for Participant, in a book entry account with the Company’s transfer
agent, until the Awarded Shares have vested in accordance with Section 3 below.
Participant agrees that the Awarded Shares shall be subject to all of the terms
and conditions set forth in this Agreement and the Plan, including, but not
limited to, the forfeiture conditions set forth in Section 4 below, the
restrictions on transfer set forth in Section 5 below and the satisfaction of
the Required Withholding as set forth in Section 9(a) below.

 

3.                                      VESTING SCHEDULE; SERVICE REQUIREMENT.
Except as otherwise accelerated by the Committee or provided below in this
Section 3, the Awarded Shares shall vest during Participant’s continued service
with the Company or an Affiliate (including Participant’s services for the
Company pursuant to the Services Agreement, dated as of December 19, 2011, by
and between Sanchez Oil & Gas Corporation and the Company)  (“Continuous
Service”) on the “Vesting Date” set forth above (the “Vesting Date”) on the
first page of this Agreement under the heading “Vesting of Awarded Shares,” as
follows: one hundred percent (100%) of the Awarded Shares will vest on the fifth
anniversary of the Date of Grant.  Notwithstanding the foregoing, (i) fifty
percent (50%) of the Awarded Shares will vest on the first date that the Fair
Market Value of one Common Share for each day in the prior fifteen (15) trading
day period equals or exceeds $9.81 and (ii) one hundred percent (100%) of the
Awarded Shares will vest on the first date that the Fair Market Value of one
Common Share for each day in the prior fifteen (15) trading day period equals or
exceeds $13.08, in each case, subject to Participant’s Continuous Service
through such date;

 

--------------------------------------------------------------------------------


 

provided, that if such date referenced in clause (i) or clause (ii) occurs prior
to the first anniversary of the Date of Grant, the Awarded Shares will instead
vest on the first anniversary of the Date of Grant pursuant to clause (i) or
clause (ii), as applicable.  For purposes of clarity, the date on which any of
the Awarded Shares become Vested Awarded Shares pursuant to clause (i) or clause
(ii) shall be deemed to be the Vesting Date with respect to such Awarded Shares.

 

Awarded Shares that have vested pursuant to this Agreement are referred to
herein as “Vested Awarded Shares” and Awarded Shares that have not yet vested
pursuant to this Agreement are referred to herein as “Unvested Awarded Shares.”
Notwithstanding the foregoing, upon the occurrence of a Change of Control, a
Qualifying Termination (as defined below), Participant’s death or Disability,
any Unvested Awarded Shares shall become Vested Awarded Shares. If an
installment of the vesting would result in a fractional Vested Awarded Share,
such installment will be rounded to the next lower Awarded Share except the
final installment, which will be for the balance of the Awarded Shares.  Upon
vesting of the Awarded Shares, the Company shall, unless otherwise paid by
Participant as described in Section 9(a) below, withhold that number of Vested
Awarded Shares necessary to satisfy any Required Withholding obligation of
Participant in accordance with the provisions of Section 9(a) below, and
thereafter instruct its transfer agent to deliver to Participant all remaining
Vested Awarded Shares in a stock certificate or in book entry form.

 

For purposes of this Agreement, “Qualifying Termination” shall mean a
termination of Participant’s Continuous Service by the Company other than due to
Participant’s (i) commission of, conviction for, plea of guilty or nolo
contendere to a felony, or other material act or omission involving dishonesty
or fraud or (ii) gross negligence or willful malfeasance.

 

4.                                      CONDITIONS OF FORFEITURE. Except as set
forth in Section 3 above, upon any termination of Participant’s Continuous
Service (the “Termination Date”) for any or no reason, including but not limited
to Participant’s voluntary resignation or termination by the Company with or
without cause, before all of the Awarded Shares become Vested Awarded Shares,
all Unvested Awarded Shares as of the Termination Date shall, without further
action of any kind by the Company or Participant, be forfeited. Unvested Awarded
Shares that are forfeited shall be deemed to be immediately transferred to the
Company without any payment by the Company or action by Participant, and the
Company shall have the full right to cancel any evidence of Participant’s
ownership of such forfeited Unvested Awarded Shares and to take any other action
necessary to demonstrate that Participant no longer owns such forfeited Unvested
Awarded Shares automatically upon such forfeiture. Following such forfeiture,
Participant shall have no further rights with respect to such forfeited Unvested
Awarded Shares. Participant, by his acceptance of this Award granted pursuant to
this Agreement, irrevocably grants to the Company a power of attorney to
transfer Unvested Awarded Shares that are forfeited to the Company and agrees to
execute any documents requested by the Company in connection with such
forfeiture and transfer. The provisions of this Agreement regarding transfers of
Unvested Awarded Shares that are forfeited shall be specifically performable by
the Company in a court of equity or law.

 

5.                                      NON-TRANSFERABILITY. Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise encumber or dispose
of any of the Unvested Awarded Shares, or any right or interest therein, by
operation of law or otherwise, except only with respect to a transfer of title
effected pursuant to Participant’s will or the laws of descent and distribution
following Participant’s death. References to Participant, to the extent relevant
in the context, shall include references to authorized transferees. Any transfer
in violation of this Section 5 shall be void and of no force or effect, and
shall result in the immediate forfeiture of all Unvested Awarded Shares.

 

6.                                      DIVIDEND AND VOTING RIGHTS. Subject to
the restrictions contained in this Agreement, Participant shall have the rights
of a stockholder with respect to the Awarded Shares, including the right to vote
all such Awarded Shares, including Unvested Awarded Shares, and to receive all
dividends, cash or stock, paid or delivered thereon, from and after the date
hereof (“Award Dividends”). In the event of forfeiture of Unvested Awarded
Shares, Participant shall have no further rights with respect to such Unvested
Awarded Shares. However, the forfeiture of the Unvested Awarded Shares pursuant
to Section 4 above shall not create any obligation to repay cash dividends
received as to such Unvested Awarded Shares, nor shall such forfeiture
invalidate any votes given by Participant with respect to such Unvested Awarded
Shares prior to forfeiture. In the event any federal, state and local income
and/or employment tax withholding requirements apply to the payment of (i) an
Award Dividend

 

2

--------------------------------------------------------------------------------


 

payable in Common Shares, the provisions of Section 9(a) below shall be applied
to the Award Dividend in the same manner as would have applied to the delivery
of Awarded Shares or (ii) an Award Dividend payable in cash, the applicable
withholding requirements shall be satisfied by reducing the amount of the
payment due to Participant in respect of the Award Dividend.

 

7.                                      CAPITAL ADJUSTMENTS AND CORPORATE
EVENTS. If, from time to time during the term of this Agreement, there is any
capital adjustment affecting the outstanding Common Shares as a class without
the Company’s receipt of consideration, the Unvested Awarded Shares shall be
adjusted in accordance with the provisions of Section 4(c) of the Plan. Any and
all new, substituted or additional securities to which Participant may be
entitled by reason of Participant’s ownership of the Unvested Awarded Shares
hereunder because of a capital adjustment shall be immediately subject to the
forfeiture provisions of this Agreement and included thereafter as “Unvested
Awarded Shares” for purposes of this Agreement.

 

8.                                      REFUSAL TO TRANSFER. The Company shall
not be required (i) to transfer on its books any Unvested Awarded Shares that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or the Plan, or (ii) to treat as owner of such Unvested Awarded
Shares, or accord the right to vote or pay or deliver dividends or other
distributions to, any purchaser or other transferee to whom or which such
Unvested Awarded Shares shall have been so transferred.

 

9.                                      TAX MATTERS.

 

(a)                                 The Company’s obligation to deliver Awarded
Shares to Participant upon the vesting of such shares shall be subject to the
satisfaction of any and all applicable federal, state and local income and/or
employment tax withholding requirements (the “Required Withholding”). If the
Company has not received from Participant a certified check or money order for
the full amount of the Required Withholding by 5:00 P.M. Central Time on the
date Awarded Shares become Vested Awarded Shares or Participant has not made a
valid 83(b) Election (as defined below), the Company shall withhold from the
Vested Awarded Shares that otherwise would have been delivered to Participant a
whole number of Vested Awarded Shares necessary to satisfy Participant’s
Required Withholding, and deliver the remaining Vested Awarded Shares to
Participant. The amount of the Required Withholding and the number of Vested
Awarded Shares to be withheld by the Company, if applicable, to satisfy
Participant’s Required Withholding, as well as the amount reflected on tax
reports filed by the Company, shall be based on the value of the Vested Awarded
Shares as of 12:01 A.M. Central Time on the applicable Vesting Date. The
obligations of the Company under this Award will be conditioned on such
satisfaction of the Required Withholding.

 

(b)                                 Participant acknowledges that the tax
consequences associated with this Award are complex and that the Company has
urged Participant to review with Participant’s own tax advisors the federal,
state, and local tax consequences of this Award. Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Participant understands that Participant (and not the
Company) shall be responsible for Participant’s own tax liability that may arise
as a result of the Award. Participant understands further that Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
the fair market value of the Awarded Shares as of the Vesting Date. Participant
also understands that Participant may elect to be taxed at Grant Date rather
than at the time the Awarded Shares vest by filing an election under
Section 83(b) of the Code with the Internal Revenue Service and by providing a
copy of the election to the Company (an “83(b) Election”). PARTICIPANT
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
83(b) ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH
83(b) ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF
THE 83(b) ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED
SHARES TO PARTICIPANT; AND THAT PARTICIPANT IS SOLELY RESPONSIBLE FOR MAKING
SUCH 83(b) ELECTION.

 

10.                               ENTIRE AGREEMENT; GOVERNING LAW. The Plan and
this Agreement constitute the entire agreement of the Company and Participant
(collectively, the “Parties”) with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Parties
with respect to the subject matter hereof. If there is any inconsistency between
the provisions of this Agreement and of the Plan, the provisions of the Plan
shall govern. Nothing in the Plan and this Agreement (except as expressly
provided therein or herein) is intended to confer any rights or remedies on any
person other than the Parties. The Plan and this Agreement are to

 

3

--------------------------------------------------------------------------------


 

be construed in accordance with and governed by the internal laws of the State
of Delaware, without giving effect to any choice-of-law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of Delaware to the rights and duties of the Parties. Should any
provision of the Plan or this Agreement relating to the subject matter hereof be
determined by a court of law to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.

 

11.                               INTERPRETIVE MATTERS. Whenever required by the
context, pronouns and any variation thereof shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa. The term “include” or “including” does not denote or imply any
limitation. The captions and headings used in this Agreement are inserted for
convenience and shall not be deemed a part of this Award or this Agreement for
construction or interpretation.

 

12.                               NATURE OF PAYMENTS. Any and all grants or
deliveries of Awarded Shares hereunder shall constitute special incentive
payments to Participant and shall not be taken into account in computing the
amount of salary or compensation of Participant for the purpose of determining
any retirement, death or other benefits under (a) any retirement, bonus, life
insurance or other employee benefit plan of the Company, or (b) any agreement
between the Company and Participant, except as such plan or agreement shall
otherwise expressly provide.

 

13.                               AMENDMENT; WAIVER. This Agreement may be
amended or modified only by means of a written document or documents signed by
the Company and Participant. Any provision for the benefit of the Company
contained in this Agreement may be waived, either generally or in any particular
instance, by the Board or by the Committee. A waiver on one occasion shall not
be deemed to be a waiver of the same or any other breach on a future occasion.

 

14.                               NOTICE. Any notice or other communication
required or permitted hereunder shall be given in writing and shall be deemed
given, effective, and received upon prepaid delivery in person or by courier or
upon the earlier of delivery or the third business day after deposit in the
United States mail if sent by certified mail, with postage and fees prepaid,
addressed to the other Party at its address as shown beneath its signature in
this Agreement, or to such other address as such Party may designate in writing
from time to time by notice to the other Party in accordance with this
Section 14.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS AWARD SHALL
VEST AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY DURING THE
PERIOD OF PARTICIPANT’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS
AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THIS AWARD). PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER
UPON PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
PARTICIPANT’S CONTINUOUS SERVICE. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THE EXECUTION AND EFFECTIVENESS OF THIS AGREEMENT IS CONDITIONED UPON
PARTICIPANT’S EXECUTION OF EXHIBIT A ATTACHED HERETO, WHICH SHALL SIGNIFY
PARTICIPANT’S ACCEPTANCE OF AND AGREEMENT TO THE TERMS SET FORTH THEREIN.
Participant acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award subject to all of the terms and provisions hereof and thereof. Participant
has reviewed this Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of tax and legal counsel prior to executing
this Agreement, and fully understands all provisions of this Agreement and the
Plan. Participant hereby agrees that all disputes arising out of or relating to
this Agreement and the Plan shall be resolved in accordance with the Plan.
Participant further agrees to notify the Company upon any change in the address
for notice indicated in this Agreement.

 

 

DATED:

 

 

SIGNED:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SANCHEZ ENERGY CORPORATION

RESTRICTIVE COVENANT AGREEMENT

 

This Restrictive Covenant Agreement (the “Restrictive Agreement”) is made and
entered into this         day of              ,          , (the “Effective
Date”) by and between Sanchez Energy Corporation, a Delaware corporation (the
“Company”), and                                   , residing at
                                                            (“Employee”).

 

WHEREAS, Employee is employed by the Company and has been presented with the
Award Agreement (the “Agreement”) of which this Restrictive Agreement is
attached as Exhibit A;

 

WHEREAS, it is a condition of the Agreement that the Employee execute this
Restrictive Agreement;

 

WHEREAS, in the course of Employee’s continued employment by the Company, the
Company will disclose to Employee, and Employee will receive, Confidential
Information (as defined herein);

 

WHEREAS, the disclosure of Confidential Information to third parties would cause
grave harm to the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein and in the Agreement, the sufficiency of which is hereby
acknowledged by the Company and Employee, and as a material inducement to the
Company entering into the Agreement with the Employee, the Company and Employee
intending to be legally bound, hereby agree as follows:

 

I.                                        Non-Disclosure of Confidential
Information.

 

A.                                    Provision of Confidential Information;
Non-Disclosure Obligation.  The Company has given and shall give Employee, and
Employee will have access to, Confidential Information.  At all times during
Employee’s employment and thereafter, Employee will hold in strictest confidence
and will not disclose, use, provide access to, or publish any Confidential
Information (no matter when provided to Employee), except as such disclosure,
use or publication may be required in connection with Employee’s work for the
Company.  Except as set forth herein, the Employee agrees that all Confidential
Information (no matter when provided to Employee), whether prepared by Employee
or otherwise coming into Employee’s possession, shall remain the exclusive
property of the Company during and after Employee’s employment with the
Company.  Employee shall obtain the Company’s written approval before publishing
or submitting for publication any material (written, oral, or otherwise) that
relates to Employee’s work at the Company, any Confidential Information and/or
any material that incorporates any Confidential Information (with the exception
of listing the Company on a resume, providing prospective employers with a
current curriculum vitae, or similar type of work history

 

--------------------------------------------------------------------------------


 

document).  Employee hereby assigns to the Company any rights Employee may have
or acquire in such Confidential Information.

 

B.                                    Confidential Information.  “Confidential
Information” means any information, knowledge or data of any nature and in any
form (including information that is electronically transmitted or stored on any
form of magnetic or electronic storage media) relating to the past, current or
prospective business or operations of the Company, that at the time or times
concerned is (i) not known to persons outside the Company except for trusted
advisors, joint venture partners, consultants, agents or independent contractors
under confidentiality restrictions (other than information known by such persons
through a violation of an obligation of confidentiality to the Company), or (ii)
information, knowledge or data that must be deemed to be the Company’s business
or trade secrets, in any case, whether produced by the Company or any of their
joint venture partners, consultants, agents or independent contractors or by
Employee, and whether or not marked confidential, including, without limitation,
information relating to the Company’s assets, operations, financial models and
forecasts, strategic plans, acquisitions, divestures, joint ventures or other
transactions, surveys, interpretations or other analyses, products and services,
processes, product or service research and development methods or techniques,
training methods and other operational methods or techniques, quality assurance
procedures or standards, operating procedures, files, plans, specifications,
proposals, drawings, charts, graphs, support data, trade secrets, supplier
lists, supplier information, purchasing methods or practices, distribution and
selling activities, consultants’ reports, marketing and engineering or other
technical studies, maintenance records, employment or personnel data, marketing
data, strategies or techniques, financial reports, budgets, projections, cost
analyses, price lists, vendor pricing, formulae and analyses, employee lists,
customer records, customer lists, customer source lists, proprietary computer
software, and internal notes and memoranda relating to any or the foregoing. 
Confidential Information shall not include: (A) information that Employee is
required by law, regulation, court order or discovery demand to disclose;
provided, however, that in the case of clause (A), Employee gives the Company,
to the extent permitted by law, reasonable written notice prior to the
disclosure of the Confidential Information and the reasons and circumstances
surrounding such disclosure to provide the Company an opportunity to seek a
protective order or other appropriate request for confidential treatment of the
applicable Confidential Information; or (B) information that is or becomes part
of the public domain other than due to Employee’s unauthorized disclosure or
use; (C) information that becomes available to Employee on a non-confidential
basis from a source other than the Company, provided that such source is not
bound by a confidentiality agreement with or other obligation of secrecy to the
Company.

 

II.                                   Non-Solicitation.

 

A.                                    Acknowledgments.  Employee acknowledges
and agrees that the Company providing the Employee with continued employment,
the benefits contained in the Agreement, and Confidential Information, creates a
special relationship of trust and confidence between the Company and the
Employee. Employee further acknowledges and agrees that the Confidential
Information is a valuable asset belonging to the Company.  Employee, therefore,
acknowledges and agrees that it is fair and reasonable for the Company to take
steps to protect itself from the risk of such misappropriation and gives rise to
the Company’s interests in the non-solicitation covenants contained herein. 
Employee further acknowledges that any limitations as to time,

 

2

--------------------------------------------------------------------------------


 

geographic scope and scope of activity to be restrained as set forth herein are
reasonable and do not impose a greater restraint than is necessary to protect
the Company’s goodwill and other business interests.

 

B.                                    Non-Solicitation Period.  Employee
acknowledges and agrees that the period of twenty-four (24) months following the
termination of the Employee’s employment with the Company (the “Termination
Date”) will constitute the non-solicitation period (the “Non-Solicitation
Period”).  In the event of an alleged breach of Section II of this Restrictive
Agreement, the time periods set forth herein will be tolled until such breach
has been cured.

 

C.                                    Consideration.  Employee acknowledges and
agrees that in return for Employee’s promises in this section, Employee will
receive substantial, valuable consideration from the Company, including but not
limited to: (a) Employee’s receipt of Confidential Information and intellectual
property; and (b) the compensation and other benefits provided for in the
Agreement.

 

D.                                    Scope of Non-Solicitation Obligations.

 

1.                                      Non-Solicitation of the Company
Customers.  During Employee’s employment with the Company and during the
Non-Solicitation Period, Employee will not divert away, or attempt to divert
away, any business from the Company to another company, business, or individual.
Additionally, Employee shall not, during Employee’s employment with the Company
and during the Non-Solicitation Period, contact, solicit, or attempt to contact
or solicit, with the goal or reasonably foreseeable effect of diverting away
from the Company, either directly or indirectly, any Company Customer (defined
below).  “Company Customer” is defined as any person, company, or business that
to the Employee’s knowledge is or was a customer, client, or investor of the
Company, during Employee’s employment with the Company and that Employee
contacted, solicited, serviced, had dealings with, or sold products or services
to as an employee of the Company.

 

2.                                      Non-Interference with Existing
Relationships. During Employee’s employment with the Company and during the
Non-Solicitation Period, Employee will not directly or indirectly cause, induce
or encourage any actual or prospective customer, vendor, supplier, or licensor
of the Company, to terminate or modify any such actual or prospective
relationship.

 

3.                                      Non-Solicitation of Employees.  During
Employee’s employment with the Company and during the Non-Solicitation Period,
Employee will not directly or indirectly:  (1) solicit, entice, persuade or
induce any of the then current employees or consultants of the Company or any of
its affiliates, or who were former employees or consultants of the Company or
any of its affiliates during the preceding twelve (12) months to terminate such
person’s relationship with the Company or to become employed by or perform
services for any business or person other than the Company; (2) approach any
such person for any of the foregoing purposes; or (3) authorize, solicit or
assist in the taking of such actions by any third party.

 

3

--------------------------------------------------------------------------------


 

E.                                     Survival of Restrictive Covenants.  All
restrictive covenants herein shall survive termination of this Restrictive
Agreement and Employee’s employment, regardless of reason, including expiration
of the Restrictive Agreement by passage of time and non-renewal.

 

III.                              Miscellaneous.

 

A.                                    Return of the Company Property. Upon
termination of Employee’s employment for any reason, or upon demand at any time,
Employee will promptly (within twenty-four (24) hours) deliver to the Company
any and all the Company documents, property, and data, including but not limited
to electronic devices, Confidential Information, intellectual property,
drawings, notes, memoranda, specifications, devices, and formulas, together with
all copies thereof, and any other material containing or disclosing any works
made for hire, or third-party information.  Employee further agrees that any
property situated on the Company’s premises and owned by the Company, including
computers, mobile devices, disks and other computer storage media, filing
cabinets or other work areas, is subject to inspection and monitoring by the
Company at any time, with or without notice.

 

B.                                    No Interference with Rights.  Nothing in
this Restrictive Agreement prohibits Employee from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of applicable
statutes or regulations.

 

C.                                    Employment Status.  Employee acknowledges
and agrees that this Restrictive Agreement does not alter Employee’s at-will
employment status.  Accordingly, this Restrictive Agreement does not confer any
right with respect to the continuation of Employee’s employment by the Company,
nor shall it interfere in any way with Employee’s or the Company’s right to
terminate Employee’s employment at any time, for any reason, with or without
notice.  Employee’s obligations under this Restrictive Agreement shall survive
the termination of Employee’s employment.

 

D.                                    Non-Disparagement.  Employee agrees that
Employee will not at any time make, publish or communicate to any person or
entity any Disparaging (defined below) remarks, comments or statements
concerning the Company or its officers, directors, employees, principals,
managers, agents, clients, investors, partners or portfolio managers. 
“Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity, morality or business acumen or abilities of the
individual or entity being disparaged.

 

E.                                     Equitable and Other Relief.  Employee
understands and agrees that, in the event Employee breaches this Restrictive
Agreement, the Company will suffer immediate and irreparable harm that cannot be
accurately calculated in monetary damages. Consequently, Employee acknowledges
and agrees that the Company shall be entitled to immediate injunctive relief
from a court of competent jurisdiction in Harris County Texas either by
temporary or permanent injunction, to prevent such breach (without the necessity
of posting a bond or other security).  Employee acknowledges and agrees that
injunctive relief shall be in addition to any other legal or other equitable
relief to which the Company would be entitled.

 

4

--------------------------------------------------------------------------------


 

F.                                      Governing Law.  This Restrictive
Agreement is governed by and shall be construed in accordance with the laws of
the State of Texas, without regard to any conflict of laws rule or principle
which might refer the governance or construction of this Restrictive Agreement
to the laws of another jurisdiction.

 

G.                                    Submission to Jurisdiction.  Employee and
the Company agree that any legal suit, action, or proceeding arising out of or
based upon this Restrictive Agreement or the restrictive covenants contemplated
hereby will ONLY be instituted in the federal courts of the United States of
America or the courts of the State of Texas in each case located in the City of
Houston and County of Harris, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action, or proceeding.
Employee and the Company irrevocably and unconditionally waive any objection to
the laying of venue of any suit, action or proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action, or proceeding brought in any such court has been brought in
an inconvenient forum.

 

H.                                   Reformation. Employee and the Company agree
that all of the covenants contained in Section II of this Restrictive Agreement
shall survive the termination of Employee’s employment and/or termination or
expiration of this Restrictive Agreement, and agree further that in the event
any of the covenants contained in Section II of this Restrictive Agreement shall
be held by any court to be effective in any particular area or jurisdiction only
if said covenant is modified to limit its duration or scope, then the court
shall have such authority to so reform the covenant and the Employee and the
Company shall consider such covenant(s) and/or other provisions of Section II of
this Restrictive Agreement to be amended and modified with respect to that
particular area or jurisdiction so as to comply with the order of any such court
and, as to all other jurisdictions, the covenants contained herein shall remain
in full force and effect as originally written. Should any court hold that these
covenants are void or otherwise unenforceable in any particular area or
jurisdiction, then the Company may consider such covenant(s) and/or provisions
of Section II of this Restrictive Agreement to be amended and modified so as to
eliminate therefrom the particular area or jurisdiction as to which such
covenants are so held void or otherwise unenforceable and, as to all other areas
and jurisdictions covered hereunder, the covenants contained herein shall remain
in full force and effect as originally written.

 

I.                                        Severability.  If a court of competent
jurisdiction determines that any provision in this Restrictive Agreement is
void, illegal, unreasonable or unenforceable, the other provisions of this
Restrictive Agreement shall remain in full force and effect and any provisions
that are determined to be void, illegal, or unenforceable shall be amended so
that they can be enforced to the fullest extent permitted by law.

 

J.                                        Waiver of Breach of Agreement.  If
either the Employee or the Company waives a breach of this Restrictive Agreement
by the other party, that waiver will not operate or be construed as a waiver of
any other or subsequent breaches.  Any waiver of a breach must be made in
writing and signed by the parties.

 

5

--------------------------------------------------------------------------------


 

K.                                    Counterparts. This Restrictive Agreement
may be executed in counterparts, each of which will take effect as an original,
and all of which will evidence one and the same Restrictive Agreement.

 

L.                                     Entire Agreement and Amendment.  This
Restrictive Agreement and the Agreement contain the complete, final, and
exclusive agreements of Employee and the Company with respect to the subject
matter contained herein, and supersede, terminate, and cancel all prior
agreements, negotiations, correspondence, undertakings and communications of the
parties, oral or written, respecting such subject matter.  This Restrictive
Agreement may be amended, waived or terminated only by an instrument in writing
executed by Employee and a principal of the Company.

 

IN WITNESS WHEREOF, the Company and Employee have executed this Restrictive
Agreement, effective as of the day and year first above written.

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EMPLOYEE:

 

 

 

 

 

By:

 

 

Name:

 

 

 

6

--------------------------------------------------------------------------------